       Case 1:20-cv-02245-EGS-GMH Document 100 Filed 02/12/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                            )
 P.J.E.S., A MINOR CHILD, by and through his                )
 father and Next Friend, Mario Escobar Francisco, on        )
 behalf of himself and others similarly situated,           )
                                                            )
 Plaintiff,                                                 )
                                                            )
 v.                                                         ) No. 20-cv-02245-EGS-GMH
                                                            )
 ALEJANDRO MAYORKAS, SECRETARY OF                           )
 HOMELAND SECURITY, in his official capacity, et            )
 al.,                                                       )
                                                            )
 Defendants.                                                )
                                                            )
                                                            )
                                                            )


JOINT MOTION FOR EXTENSION OF TIME TO SUBMIT JOINT STATUS REPORT

         The parties jointly request that the Court extend the deadline for submitting a joint status

report from February 12, 2021, to February 19, 2021. See Min. Order, ECF No. 99. The

following good cause supports this motion.

      1. On February 11, 2021, Defendant Rochelle P. Walensky, Director of the Centers for

         Disease Control and Prevention (“CDC”), issued a notice temporarily exempting the

         Class Members from expulsion under Title 42, “pending the outcome of [the agency’s]

         forthcoming public health reassessment” of the Title 42 policy as a whole. See CDC,

         Notice of Temporary Exception From Expulsion of Unaccompanied Noncitizen Children

         Encountered in the United States Pending Forthcoming Public Health Determination

         (Feb. 11, 2021), https://www.cdc.gov/coronavirus/2019-

         ncov/more/pdf/CDCPauseNotice-ExceptfromExpulsion.pdf.




                                                   1
     Case 1:20-cv-02245-EGS-GMH Document 100 Filed 02/12/21 Page 2 of 3




   2. Granting a short extension for the parties to consider the impact of CDC’s recent notice

       would conserve judicial resources and allow the parties to discuss and propose

       appropriate next steps in this case.

For the foregoing reasons, the parties respectfully request that their deadline for submitting a

joint status report be extended to February 19, 2021.




Dated: February 12, 2021                          Respectfully submitted,

                                                     /s/Lee Gelernt_____________________
                                                     Lee Gelernt*
                                                     Daniel A. Galindo*
                                                     Celso J. Perez (D.C. Bar No. 1034959)
                                                     Omar Jadwat*
                                                     Ming Cheung*
                                                     American Civil Liberties Union Foundation,
                                                     Immigrants’ Rights Project
                                                     125 Broad Street, 18th Floor
                                                     New York, NY 10004
                                                     Tel: (212) 549-2600

                                                     Attorneys for Plaintiff

                                                     *Admitted pro hac vice

                                                     BRIAN BOYNTON
                                                     Acting Assistant Attorney General

                                                     JEAN LIN
                                                     Special Litigation Counsel

                                                     /s/ Tanya Senanayake
                                                     TANYA SENANAYAKE (D.C. Bar
                                                     1006218)
                                                     KEVIN SNELL
                                                     Trial Attorneys
                                                     Federal Programs Branch
                                                     Civil Division, Department of Justice
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005

                                                 2
Case 1:20-cv-02245-EGS-GMH Document 100 Filed 02/12/21 Page 3 of 3




                                    (202) 514-3716
                                    Jean.Lin@usdoj.gov


                                    Attorneys for Defendants




                                3
